Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of WO 2010/107520 teaches a conjugate comprising an insulin, an affinity ligand covalently linked to the insulin A-chain, and a monovalent glucose binding agent covalently linked to the insulin B-chain, wherein the affinity ligand competes with glucose for non-covalent binding with the monovalent glucose binding agent, and wherein in the absence of glucose, the monovalent glucose binding agent binds the affinity ligand to produce an inactive form of the insulin (claim 2).  See also Figure 1:

    PNG
    media_image1.png
    638
    662
    media_image1.png
    Greyscale

WO 2010/107520 does not teach that the monovalent glucose binding agent is a macrocycle M of Formula M1 recited in the instant claims.
WO 2018/167503 teaches macrocycles of Formula M1 that are capable of selective binding to glucose (p. 47). 
WO 2018/167503 does not teach that the macrocycles are conjugated to insulin.
Therefore, the claims are novel over WO 2010/107520 and WO 2018/167503.
In addition, it would not have been obvious to substitute the macrocycles of WO 2018/167503 for the monovalent glucose binding agent in the conjugate of WO 2010/107520. There would be no reasonable expectation that the macrocycles of WO 2018/167503 could function in the same manner as the monovalent glucose binding agent of WO 2010/107520. One or ordinary skill in the art would not predict that binding between the affinity ligand and the macrocycle would yield an inactive form of insulin that could be reversed to an active form in the presence of glucose.
Therefore, the claims are unobvious over WO 2010/107520 and WO 2018/167503.
With respect to the method claim, since the products are both novel and unobvious, methods of using these products are also both novel and unobvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654